DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-19 and 21 all recite “the device.” It is unclear if this is the same device or different from the “clamp assembly device” recited in claim 1.
Claim 21 recites the limitation "the locking hydraulic cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if the lock pin actuator and the locking hydraulic cylinder are the same structure or different structures. Based upon the language of claim 21 they will be interpreted as separate structures for the purpose of examination.
Claims 2-19 and 21 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linde (US 2016/024871) in view of Dugal (US 2007/228753).
With respect to claim 1: Linde discloses a clamp assembly device for connecting a rotating control device bearing assembly (33) to a main body (26) of a rotating control device (12(, the device comprising: 
a) a set of clamp members (40) configured to retain the bearing assembly in place on the main body (¶ [0055]); 
b) a clamp actuator (78; Fig. 11) for driving clamping and unclamping of the clamp members (¶ [0055]); and 
c) a lock assembly (88; Fig. 11) configured to lock the clamp assembly device (¶ [0060]).
Linde does not disclose the lock is a lock pin, the lock actuator is a lock pin actuator, and the related details.
Dugal teaches a clamp assembly device (2) a lock pin (100) controlled by a lock pin actuator (14), the lock pin actuator configured to lock and unlock the clamp assembly device by moving the lock pin between locked and unlocked positions along an axis substantially parallel with an axis of rotation of the bearing assembly (¶ [0039, 0042]; Fig. 6). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the lock pin and lock pin actuator of Dugal for the lock assembly of Linde 
With respect to claim 2: Linde from the combination of Linde and Dugal further teaches the clamp actuator is a clamping hydraulic cylinder (¶ [0058]) acting to move the clamp members together to a clamped position and to move the clamp members apart to an open position (¶ [0053]).
With respect to claim 3: Linde from the combination of Linde and Dugal further teaches the clamping hydraulic cylinder is connected between a pair of extensions (62; Figs. 8A, 12) extending from adjacent ends of the clamping members (Figs. 8A, 12).
With respect to claim 4: Linde from the combination of Linde and Dugal further teaches extending of the clamping hydraulic cylinder acts to move the clamp members together to the clamped position and retracting of the clamping hydraulic cylinder acts to move the clamp members apart to an open position (¶ [0053]).
	With respect to claim 5: Linde from the combination of Linde and Dugal further teaches a hinge (66) is connected between the adjacent ends of the clamping members medial to the clamping hydraulic cylinder (Figs. 9B, 12).
With respect to claim 6: Linde from the combination of Linde and Dugal further teaches the hinge is connected between the main body and the first and second clamping members (¶ [0045]), thereby holding the device in place when in the open position (¶ [0045]).
With respect to claims 10-11: Dugal from the combination of Linde and Dugal further teaches the clamp actuator (12) and the lock pin actuator (14) are spaced apart from each other (Fig. 1) and located on substantially opposing sides of the device (Fig. 1). Even though the combination of Linde and Dugal only uses the lock pin and lock pin actuator, Dugal shows that the lock pin actuator is placed on the hinge side the clamp members, opposite of the clamp actuator (Fig. 1). Therefore, in the combination of Linde and Dugal the clamp actuator of Linde is opposite the hinge as shown in Figs. 9B, 
With respect to claim 19: Dugal from the combination of Linde and Dugal further teaches a lock pin position sensor (112, 114, 116, 118) configured to provide a visual indicator to an operator when the locking actuator is in the locked position (¶ [0041-42]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the lock pin position sensor of Dugal with the invention of Linde and Dugal since doing so would allow operator to determine the device is locked (Dougal ¶ [0042]).

Allowable Subject Matter
Claims 7-9, 12-18, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTYN A HALL/Primary Examiner, Art Unit 3672